Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities: Claim 25 recites “valid like” at line 3, which should be “valid link”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2019/0273633 A1 to Lin et al. (hereinafter Lin) in view of U.S. Pre-Grant Publication US 2005/0111494 A1 to Della et al. (hereinafter Della)


As to claims 21, 28 and 35, Lin discloses a method, comprising:
 	generating, by a first router, a first path table based on level location information of the first router, level location information of a second router, and level location information of a third router (Lin; [0015] discloses a leaf node (=a first router) generating a distance vector information based on the shortest distance from the leaf routing node to all the root routing nodes (=third router) and the shortest distances separately from all the neighboring routing nodes (=second node) of  the leaf routing node to all the root routing nodes. Here shortest distance corresponds to level location information. In Fig.1 [0064] shows and discloses R1 is leaf node or first router. R5 is neighboring node or second router. Fig.1; [0056] discloses R8 and R9 are the root node or third router. [0056] discloses the distance vector information may be in a form of a distance vector table), wherein the second router is a neighbor router of the first router that has a valid link with the first router (Lin; Fig.1: Link between R1 and R5), the third router is neighbor router of the second router and has a valid link with the second router (Lin; Fig.1: Link between R5 and R8), the third router is a different router than the first router (Lin; Fig.1 shows R1 and R8 are different router), the first path table comprises an identifier of the third router (Lin; [0056] discloses R1 send a packet to neighboring router (i.e R5) and instruct to select the router R8 means packet includes identifier of R8), 
 	Lin at paragraph [0084] discloses LSA, but fails to disclose of sending LSA from a receiving router to another router. However, Della discloses 
 		the identifier of the third router is usable to instruct to send a first link-state advertisement (LSA) to the third router, the first LSA comprises information of a valid link between an advertisement router and a neighbor router of the advertisement router, and the advertisement router is a router that generates an LSA when a link state changes or a link state is periodically updated (Della; Fig.10;  [0053]-[0054] discloses a receiving node receiving LSA that indicating those IP addresses to which they can provide routes, as well as "cost" information for using those routes and other information about the link, such as link type and list of devices connected to that link. [0054] discloses router 200 correspond to second router that receives packet from a router. Fig.10: 1040 discloses other router corresponds to third router); and
 	sending, by the first router, a first link state update (LSU) message to the second router, wherein the first LSU message comprises the first LSA and the first path table (Della; [0054]; Fig.10: 1010; 1020 shows  and discloses a router receiving LSU messages that includes LSA information.  This link state information will take the form specified by the OSPF protocol and may include an IPv6 address, a cost value, an identification of the advertising router and other information. Here IPv6 address, a cost value, an identification of the advertising router and other information corresponds to path table)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings because both of reference discloses LSA. One would be motivated to combine the teachings in order to update the link state information and inform the updated information to other router so that they can make a decision based on the updated information.    

 	As to claims 22 and 29, the rejection of claim 21 as listed above is incorporated herein. In addition Lin-Della discloses further comprising:
 		receiving, by the first router, a second LSU message from a fourth router, wherein the second LSU message comprises the first LSA, the fourth router is a neighbor router of the first router and has a valid link with the first router, and the fourth router is a different router than the second router (Lin; Fig 1A shows plurality of routers. [0003] discloses of receiving link state packet from another router); and
 		updating, by the first router, a link state database (LSDB) of the first router based on the first LSA (Lin; [0003] discloses of forming Link state database).

		As to claims 23 and 30, the rejection of claim 22 as listed above is incorporated herein. In addition Lin-Della discloses wherein sending, by the first router, the first LSU message to the second router comprises:
 		in response to the second LSU message further comprising a second path table, sending, by the first router, the first LSU message to the second router, wherein the second path table comprises an identifier of the second router, and the identifier of the second router in the second path table is usable to instruct to send the first LSA to the second router (Della; [0054] discloses a router receive LSU that includes IP address in order to flood the LSA. If an entry is found in the forwarding table, the identity of the routing device which should next receive the data packet (the "next hop router") is retrieved from the forwarding table) 

	As to claims 24 and 31, the rejection of claim 22 as listed above is incorporated herein. In addition Lin-Della discloses wherein the first router is the advertisement router (Della; [0002] discloses each router receives  communications from other routers to which it is connected ("link state advertisements") means first router is advertisement router).

 	As to claims 25 and 32, the rejection of claim 22 as listed above is incorporated herein. In addition Lin-Della discloses wherein the first LSA comprises level location information of the advertisement router or level location information of the neighbor router of the advertisement router, and the neighbor router of the advertisement router has a valid like with the advertisement router (Lin; [0015] discloses of determining the shortest distance from one routing node to another routing node. Here shortest distance corresponds to location information. Fig.1A shows valid links between routers).

	As to claims 26 and 33, the rejection of claim 22 as listed above is incorporated herein. In addition Lin-Della discloses wherein before generating, by the first router, the first path table based on the level location information of the first router, the level location information of the second router, and the level location information of the third router, the method further comprises:
 		receiving, by the first router, a second LSA from the second router, wherein the second LSA comprises the level location information of the second router or the level location information of the third router (Della; Fig.10 shows Link state database is updated after receiving LSA. If an entry is found in the forwarding table, the identity of the routing device which should next receive the data packet the "next hop router") is retrieved from the forwarding table).

	As to claims 27 and 34, the rejection of claim 22 as listed above is incorporated herein. In addition Lin-Della discloses wherein before generating, by the first router, the first path table based on the level location information of the first router, the level location information of the second router, and the level location information of the third router, the method further comprises:
 	  sending, by the first router, a first Open Shortest Path First (OSPF) negotiation message to the second router (Della; Fig.10: 1005; [0052]; [0054]-[0055] If an entry is found in the forwarding table, the identity of the routing device which should next receive the data packet (the "next hop router") is retrieved from the forwarding table. [0055] the IP routing table is updated based on the new OSPF routing table information); and
 	receiving, by the first router, a second OSPF negotiation message from the second router, wherein the first OSPF negotiation message comprises the level location information of the first router, the second OSPF negotiation message comprises the level location information of the second router, and the first OSPF negotiation message and the second OSPF negotiation message are usable to establish and maintain a neighbor relationship between the first router and the second router (Della; Fig.10: 1005; [0054]-[0055] If an entry is found in the forwarding table, the identity of the routing device which should next receive the data packet (the "next hop router") is retrieved from the forwarding table. [0055] the IP routing table is updated based on the new OSPF routing table information)

	As to claim 36, the rejection of claim 35 as listed above is incorporated herein. In addition Lin-Della discloses wherein the instructions further include instructions to:
 	generate a second path table based on level location information of the second router, level location information of the third router, and level location information of a fifth router, wherein the second path table comprises an identifier of the fifth router, the identifier of the fifth router in the second path table is usable to instruct to send the first LSA to the fifth router, and the fifth router is a neighbor router of the third router and has a valid link with the fifth router, and the fifth router is a different router than the second router (Lin; [0019] discloses provides a link state packet transmission method, where the method is applied to a tree topology, and the tree topology includes a leaf routing node, an intermediate routing node, and a root routing node.  The method includes: receiving, by the root routing node, a link state packet sent by the intermediate routing node, and aggregating received link state packets to obtain a link state packet set; and sending, by the root routing node, the link state packet set to the intermediate routing node and a neighboring root routing node, where the intermediate routing node is configured to send the link state packet set to the leaf routing node, and the neighboring root routing node is configured to send the link state packet to a child routing node of the neighboring root routing node); and
 	send a second LSU message to the fifth router corresponding to the identifier in the first path table, wherein the second LSU message comprises the first LSA and the second path table (Lin; [0056] all  the routers in the autonomous system 100 receive the packet.  Therefore, all routing nodes in the autonomous system 100 learn that the root routing nodes selected by the network system administrator are the routing node R8 and the routing node R9.  Afterwards, each router computes and stores distance vector information.  The distance vector information may be in a form of a distance vector table).

	As to claim 37, the rejection of claim 36 as listed above is incorporated herein. In addition Lin-Della discloses wherein the instructions further include instructions to:
 	receive a second LSA from the third router before generating the second path table based on the level location information of the second router, the level location information of the third router, and the level location information of the fifth router, wherein the second LSA comprises the level location information of the third router or the level location information of the fifth router (Lin; [0056] the instruction is used to instruct to select the routing node R8 and the routing node R9 as the root routing nodes.  After receiving the instruction, the routing node R1 sends a packet to a neighboring router, where the packet is used to instruct to select the routing node R8 and the routing node R9 as the root routing nodes.  After receiving the packet, the neighboring routing node further sends the packet to its own neighboring routing nodes.  Finally, all the routers in the autonomous system 100 receive the packet).

	As to claim 38, the rejection of claim 36 as listed above is incorporated herein. In addition Lin-Della discloses wherein the first LSA comprises level location information of the advertisement router or level location information of the neighbor router of the advertisement router, and the neighbor router of the advertisement router has a valid link with the advertisement router (Lin; [0015] discloses a leaf node (=a first router) generating a distance vector information based on the shortest distance from the leaf routing node to all the root routing nodes (=third router) and the shortest distances separately from all the neighboring routing nodes (=second node) of  the leaf routing node to all the root routing nodes. Here shortest distance corresponds to level location information).

	As to claim 39, the rejection of claim 36 as listed above is incorporated herein. In addition Lin-Della discloses wherein the first router is the advertisement router (Della; [0002] discloses each router receives  communications from other routers to which it is connected ("link state advertisements") means first router is advertisement router).

	As to claim 40, the rejection of claim 35 as listed above is incorporated herein. In addition Lin-Della discloses wherein the instructions further include instructions to:
 		send a first Open Shortest Path First (OSPF) negotiation message to the first router before receiving the first link state update (LSU) message from the first router (Della; Fig.10: 1005; [0052]; [0054]-[0055] If an entry is found in the forwarding table, the identity of the routing device which should next receive the data packet (the "next hop router") is retrieved from the forwarding table. [0055] the IP routing table is updated based on the new OSPF routing table information); and
 		receive a second OSPF negotiation message from the first router, wherein the first OSPF negotiation message comprises level location information of the second router, the second OSPF negotiation message comprises level location information of the first router, and the first OSPF negotiation message and the second OSPF negotiation message are usable to establish and maintain a neighbor relationship between the first router and the second router (Della; Fig.10: 1005; [0054]-[0055] If an entry is found in the forwarding table, the identity of the routing device which should next receive the data packet (the "next hop router") is retrieved from the forwarding table. [0055] the IP routing table is updated based on the new OSPF routing table information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478